UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:January 31, 2012 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) SEMI-ANNUAL REPORT January 31, 2012 The table below illustrates top ten holdings, sector weightings and performance at December 31, 2011 Top Ten Holdings as of December 31, 2011 Sector Weightings as of December 31, 2011 (% of net assets) (% of net assets) Ross Stores, Inc. 9.50% Mastercard, Inc. 9.10% Consumer Discretionary 34.7% Dollar Tree, Inc. 8.70% Cash and Equivalents 22.5% American Tower Corp. 7.50% Financials 20.8% Markel Corp. 5.30% Information Technology 12.8% Lamar Advertising Co. 5.10% Telecommunication Services 7.5% O’Reilly Automotive, Inc. 4.30% Health Care 1.7% TD Ameritrade Holding Corp. 4.00% Total: 100.0% The TJX Companies, Inc. 3.30% CarMax, Inc. 2.80% Returns as of December 31, 2011 1 Year Since Inception (8/31/2009) AKREX Retail 11.09% 13.59% AKRIX Institutional 11.39% 13.88% S&P 500 Index 2.11% 11.61% Annualized Expense Ratios for the five months ending 12/31/2011: AKREX – 1.44%, AKRIX – 1.19% The table below illustrates top ten holdings, sector weightings and performance at January 31, 2012 Top Ten Holdings as of January 31, 2012 Sector Weightings as of January 31, 2012 (% of net assets) (% of net assets) Mastercard, Inc. 8.90% Cash and Equivalents 27.1% American Tower Corp. 7.50% Consumer Discretionary 26.8% Ross Stores, Inc. 7.10% Financials 21.8% Dollar Tree, Inc. 5.40% Information Technology 14.7% TD Ameritrade Holding Corp. 4.50% Telecommunication Services 7.5% The TJX Companies, Inc. 4.20% Health Care 2.1% Lamar Advertising 3.20% Total: 100.0% Moody’s Corp. 3.10% Markel Corp. 3.10% Visa, Inc. 2.90% Returns as of January 31, 2012 6 Months Since Inception (8/31/2009) AKREX Retail 11.45% 14.12% AKRIX Institutional 11.57% 14.40% S&P 500 Index 2.71% 13.22% Annualized Expense Ratios for the six months ending 1/31/2012: AKREX – 1.43%, AKRIX – 1.18% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-862-9556. The Fund imposes a 1.00% redemption fee on shares held for 30 days or less. Performance data does not reflect the redemption fee. If it had, returns would be reduced. 1 Akre Focus Fund The Portfolio Manager’s Report below is based on the 2011 calendar year performance and the fiscal year semi-annual report for the six month period ending January 31, 2012. March 19, 2012 To The Shareholders of Akre Focus Fund The first table on the preceding page shows that for the one year period ending December 31, 2011 the Akre Focus Fund (AKREX – Retail shares) advanced by 11.09% as compared with the S&P 500®, which advanced 2.11%.It also shows the top ten holdings and our sector allocation.This result was achieved in spite of a high level of cash carried in the portfolio throughout the year. At the start of the year the cash was 25.8%, and it was 22.5% at year’s end.This cash level existed in spite of very substantial in-flows during the year which were $103.2 million. Likewise, the second table on the preceding page illustrates our top ten holdings, top sector allocation and performance for the six month period ending January 31, 2012.Within the top ten holdings, two moved away from the top ten following December 31, 2011 and these were O’Reilly Automotive and CarMax. We have in fact not reduced our position in these names, but the growth of the portfolio combined with the additions of two other companies caused this change in position.By January 31, 2012 Moody’s Corp. and Visa had joined our top ten holdings.Our six months performance through January 31, 2012 is a positive 11.45% for the Retail Class shares and 11.57% for the Institutional Class shares. The S&P 500® performance, 2.71%, was considerably below that which we achieved. We are continuing to experience significant in-flows of dollars into the Fund, and we continue to be very disciplined in our deployment of the cash into new investments. We are mindful that the market as measured by the S&P 500®, has as of mid- March already had an average full year’s performance, having recorded something over 10%.Our Fund continues to track that result closely, even as we still have a large cash balance, approximating our year-end cash balance. Opinions expressed are those of the advisor and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposes to individual stock volatility than a diversified fund.The Fund invests in small- and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. 2 Akre Focus Fund The Fund’s investment objective, strategies, risks, charges and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and it may be obtained by calling (877) 862-9559 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor’s Corporation. One cannot invest directly in an index. Fund holdings are subject to change and are not recommendations to buy or sell any security. See the Schedule of Investments for the Fund holdings. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 3 Akre Focus Fund SECTOR ALLOCATION at January 31, 2012 (Unaudited) Sector Allocation Percent of Net Assets Cash & Equivalents* 27.1% Consumer Discretionary 26.8% Financials 21.8% Information Technology 14.7% Telecommunication Services 7.5% Health Care 2.1% Total 100.0% *Includes other assets in excess of liabilities and short-term fixed income securities. EXPENSE EXAMPLE For the Six Months Ended January 31, 2012 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2011 – January 31, 2012). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined 4 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended January 31, 2012 (Unaudited) (Continued) under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 8/1/2011 1/31/2012 8/1/2011 – 1/31/2012* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-moth period of 1.43% for Retail Class shares and 1.18% for Institutional Class shares, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 5 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2012 (Unaudited) Shares Value COMMON STOCKS: 70.7% Capital Markets: 8.3% Diamond Hill Investment Group* $ LPL Investment Holdings, Inc.* TD Ameritrade Holding Corp. Consumer Finance: 0.3% White River Capital, Inc. Diversified Financial Services: 3.9% Bank of America Corp. Moody’s Corp. Diversified Operations: 1.2% Leucadia National Corp. Health Care Equipment & Supplies: 1.6% Becton, Dickinson and Company Hotels, Restaurants & Leisure: 0.9% Bwin.Party Digital Entertainment Penn National Gaming, Inc.* Insurance: 5.8% Berkshire Hathaway, Inc. - Class B* Hartford Financial Services Group, Inc. Markel Corp.* IT Services: 12.2% Computer Services, Inc. Mastercard, Inc. Visa, Inc. Life Sciences Tools & Services: 0.5% Techne Corp. Media: 3.2% Lamar Advertising Co.* Multiline Retail: 7.1% Dollar Tree, Inc.* Sears Holdings Corp.* Software: 1.6% FactSet Research Systems, Inc. Specialty Retail: 15.7% CarMax, Inc.* O’Reilly Automotive, Inc.* Ross Stores, Inc. The TJX Companies, Inc. Technology: 0.9% Apple, Inc.* Wireless Telecommunication Services: 7.5% American Tower Corp. TOTAL COMMON STOCKS (Cost $411,408,182) The accompanying notes are an integral part of these financial statements. 6 Akre Focus Fund SCHEDULE OF INVESTMENTS at January 31, 2012 (Unaudited) (Continued) Shares Value CONVERTIBLE PREFERRED STOCK: 1.6% Insurance: 1.6% Hartford Financial Services Group, Inc. $ TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) TRUST & PARTNERSHIP: 1.4% Real Estate Investment Trust: 1.4% Annaly Capital Management, Inc. TOTAL TRUST & PARTNERSHIP (Cost $10,098,333) Principal Amount ASSET BACKED BOND: 4.2% Citibank Omni Master Trust, 2.349%, $ 5/16/2016 TOTAL ASSET BACKED BOND (Cost $30,164,054) CORPORATE BONDS: 9.6% Berkshire Hathaway Financial Corp., 4.000%, 4/15/2012 General Electric Capital Corp., 3.500%, 8/13/2012 Goldman Sachs Group, Inc., 5.450%, 11/1/2012 JPMorgan Chase & Co., 6.625%, 3/15/2012 Merrill Lynch & Co., Inc., 0.757%, 6/5/2012 Nationwide Building Society, 5.500%, 7/18/2012 TOTAL CORPORATE BONDS (Cost $68,305,734) MUNICIPAL BOND: 2.1% Harris County Texas, 2.500%, 2/29/2012 TOTAL MUNICIPAL BOND (Cost $15,026,973) SHORT-TERM INVESTMENTS: 6.3% Commercial Paper: 6.3% Collateralized Commercial Paper Co., LLC, 0.003%, 4/20/12 Inova Health Systems, 0.002%, 3/14/12 TOTAL SHORT-TERM INVESTMENTS (Cost $44,976,750) TOTAL INVESTMENTS IN SECURITIES: 95.9% (Cost $593,813,342) Other Assets in Excess of Liabilities: 4.1% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 7 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at January 31, 2012 (Unaudited) ASSETS Investments in securities, at value (Cost $593,813,342) (Note 2) $ Cash Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distribution fees Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ COMPONENTS OF NET ASSET VALUE Retail Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price and redemption price per share $ Institutional Class: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 Akre Focus Fund STATEMENT OF OPERATIONS For the Six Months Ended January 31, 2012 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees Administration fees Transfer agent fees Fund accounting fees Registration fees Reports to shareholders Audit fees Miscellaneous expenses Custody fees Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 Akre Focus Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2012 Year Ended (Unaudited) July 31, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain (loss) on investments ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) — Institutional Class ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Class (a) ) Total increase in net assets from capital transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (Accumulated) net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 10 Akre Focus Fund STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Six Months Ended January 31, 2012 Year Ended (Unaudited) July 31, 2011 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $6,747 and $7,196, respectively. Six Months Ended January 31, 2012 Year Ended (Unaudited) July 31, 2011 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (c) Net increase (decrease) $ ) $ ) (c) Net of redemption fees of $721 and $1,810, respectively. The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year RETAIL CLASS Six Months Ended January 31, 2012 Year Ended Period Ended (Unaudited) July 31, 2011 July 31, 2010* Net asset value, beginning of period/year $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment gain (loss) **/# ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income ) — — Total distributions ) — — Paid-in capital from redemption fees (Note 2) # # # Net asset value, end of period/year $ $ $ Total return %^ % %^ SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ $ $ Portfolio turnover rate 2 %^ 25 % 12 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived/recouped %+ % %+ After fees waived/recouped %+ % %+ RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before fees waived/recouped )%+ % )%+ After fees waived/recouped )%+ % )%+ * Fund commenced operations on August 31, 2009. ** Calculated based on the average number of shares outstanding. # Amount less than $0.01. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year INSTITUTIONAL CLASS Six Months Ended January 31, 2012 Year Ended Period Ended (Unaudited) July 31, 2011 July 31, 2010* Net asset value, beginning of period/year $ $ $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) ** ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income ) — — Total distributions ) — — Paid-in capital from redemption fees (Note 2) # # # Net asset value, end of year/period $ $ $ Total return %^ % %^ SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ $ $ Portfolio turnover rate 2 %^ 25 % 12 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived/recouped %+ % %+ After fees waived/recouped %+ % %+ RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before fees waived/recouped %+ % )%+ After fees waived/recouped %+ % )%+ * Fund commenced operations on August 31, 2009. ** Calculated based on the average number of shares outstanding. # Amount less than $0.01. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS January 31, 2012 (Unaudited) NOTE 1 – ORGANIZATION Akre Focus Fund (the “Fund”) is a series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on August 31, 2009. The Fund offers Retail and Institutional Class shares.Institutional shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations, and corporations.Each class of shares has equal rights as to earnings and assets except that Retail shares bear distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. 14 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS January 31, 2012 (Unaudited) (Continued) options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service.If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions.In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At January 31, 2012, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar 15 Akre Focus Fund NOTES TO FINANCIAL STATEMENTS January 31, 2012 (Unaudited) (Continued) instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of January 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
